DETAILED ACTION
Claims 1-24 are pending. Claims 1, 3-5, 7, 10-14, and 24 are amended. Claims 10-12, 14, 19, and 23 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on September 23, 2022.  As directed by the amendment: claims 1, 3-5, 7, 10-14, and 24 have been amended.  Thus, claims 1-24 are presently pending in this application with claims 10-12, 14, 19, and 23 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the drawing objection. 
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejection.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and 35 USC §103 rejections, however, additional §103 rejections are made as detailed below.
Response to Arguments
Applicant’s arguments with respect to Grice have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding Williams are not found persuasive.  Applicant argues that the gel 1600 of Williams does not constitute a “low friction interface”.  The examiner respectfully disagrees.  While the examiner understands Applicant’s assertion that the gel is provided to resist movement, the claim merely states a “low friction interface” that is “sufficiently low such that, under forces associated with an impact that the helmet is designed to withstand, the outer plates can slide relative to the outer layer”.  That is, the claim defines what is considered a “low friction interface” and that the only requirement is that the friction is lower enough that the outer plates can slide relative to the outer layer.  The plates of Williams are permitted to slide relative to one another and therefore the interface is considered a “low friction interface”.  The examiner notes that while the specification includes multiple examples of possible low friction material (p. 7, ll. 26-30), none of these materials are recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that the structure of the Williams helmet is not designed to permit “meaningful sliding”.  The Examiner respectfully disagrees.  Williams explicitly discloses that the plates are “slidably held” and that they may “shift around the contours of the helmet in response to an impact” (para. 0028).  Applicant states that no meaningful sliding can occur when the outer plate 1100 is rigidly secured to the outer layer.  The examiner respectfully disagrees.  Although the bottom portion of the plate is secured to the helmet, the rest of the plate is purposely spaced (see airspace 1130, paras. 0027-0028) from the shell to permit the bulged portion to be able to slide.  Furthermore, the examiner disagrees that only rotational movement is permitted when the edge is secured.  For example, see Mesko et al. (US 20190059497) that includes a rigidly secured end that permits sliding (para. 0031), which is a similar configuration as to that of Williams. 
Regarding LaPerriere, Applicant disagrees that the plate is configured to slide.  The Examiner respectfully disagrees.  That LaPerriere includes an elastomeric material that would permit the plate to slide, even to a small degree, with respect to the outer shell.  Even if the connector 159 is configured only to allow the plate to pivot (the examiner does not take this position), the “configuration” would not take away from the physical properties which permit the elastic member to elastically stretch and deform.  The terms stretch and deform are not limited to up and down, but would permit left and right stretching and deformation.
Applicant also argues that LaPerriere does not include a lower friction material between the plate and outer surface.  The examiner respectfully disagrees.  LaPerriere states that the low friction material could be on the entire outer surface of the outer shell.  There is no limitation that this is not included in the embodiment of Fig. 59.  Furthermore, even if there was no low friction material between the two components, the outer shell 12 is formed of “thermoplastic material such as polyethylene, polyamide (nylon), or polycarbonate, of thermosetting resin, or of any other suitable material”  (para. 0060) which includes similar examples as to the present application (a polymer material such as polycarbonate (PC), polyvinylchloride (PVC) or acrylonitrile butadiene styrene (ABS) (p. 4, ll. 9-13)).  These materials, by their nature provide a low friction interface (see application p. 10, ll. 13-16). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 13, 17, 18, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being obvious over Williams (US 20160278469) in view of Mesko et al. (US 20190059497).
Regarding claim 1, Williams describes a helmet (helmet 1000) comprising: 
an energy absorbing layer (shock-absorbing pad 1400); 
an outer layer (shell 1200) that is harder than the energy absorbing layer and is formed outward of the energy absorbing layer (lined with padding, para. 0026); and 
a plurality of outer plates (plates 1100) mounted on an outer surface of the outer layer (see Fig. 8, para. 0027, rigidly secured to the shell), such that a whole outer plate is located outward of the outer layer (see Fig. 8); 
wherein the outer plates are mounted on the outer layer such that, under the impact to at least one outer plate of the plurality of outer plates, the at least one outer plate can slide across the outer layer and move relative to other outer plates of the plurality of outer plates (plates are slidably held and may shift around the contours in response to an impact, para. 0027); 
a low friction interface (gel 1600) is provided between the outer surface of the outer layer and at least a part of the surface of the outer plates that is capable of contacting the outer surface of the outer layer under an impact to an outer plate (depending on the amount of force, the outer plates fully capable of extending through the gel to contact the outer layer), and the friction is sufficiently low that, under the forces associated with an impact that the helmet is designed to withstand, the outer plates can slide relative to the outer layer (described as slidably held and therefore is sufficiently low to permit sliding, para. 0028). 
The helmet of Williams does not explicitly describe a plurality of connectors associated with each outer plate, each respective plurality of connectors configured to secure each respective outer plate to the outer layer in the absence of an impact, rather, Williams only states that the foot 1120 is described to the shell but does not mention how it is secured.
In related art for helmets with outer shells Mesko describes that an outer plate (device 10) that includes two screw holes 18 that are connected via screws to the helmet (para. 0050, para. 0030).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Williams to include the attachment mechanism as described in Mesko so that the plates could be easily removed as needed (see Mesko, para. 0050).  
Regarding claim 2, the helmet of Williams as modified includes wherein the plurality of outer plates (1100) form the outermost layer of the helmet (see Figs. 1-5).  
Regarding claim 4, the helmet of Williams as modified includes wherein at least one of said plurality of connectors is provided in a central region of the associated outer plate (see annotated Fig. 2 of Mesko below, the connectors would be in the same general area as in Mesko, and the central region has not been defined).  

    PNG
    media_image1.png
    346
    622
    media_image1.png
    Greyscale

Regarding claim 5, the helmet of Williams as modified includes wherein at least one of said plurality of connectors is provided at an edge of the associated outer plate (see annotated Fig. 2 of Mesko above, the connectors would be in the similar location and thus are located at an edge of the outer plate).
Regarding claim 13, the helmet of Williams as modified includes wherein at least one outer plate (1100) is configured such that, in the absence of an impact to the at least one outer plate, the at least one outer plate has a convex shape when viewed from outside of the helmet (see Fig. 8 depicting convex shape) and, under an impact to the at least one outer plate, changes to a concave shape when viewed from outside of the helmet (this is dependent on the magnitude of the force and the shape of the force, if a spherical object such as a baseball were launched at the plate, the plate would bend and accommodate the shape of the ball which would cause the plate to have a concave shape, also see Fig. 10 which shows that at least some portions of the plate become concave when a force is applied).  
Regarding claim 17, the helmet of Williams as modified includes wherein the at least one outer plate (1100) deforms elastically between said convex and concave shapes (described as being deflected, para. 0029, and that the plates shift around the contours and thus are at least partially bendable, the shape of the bend depends on the shape of the contact, for example a baseball as described above would provide a concave shape).  
Regarding claim 18, the helmet of Williams as modified includes wherein, when the at least one outer plate is in said convex shape (when hit by a spherical object that causes the plate to bend), it is elastically deformed relative to an unstressed state (elastically deformed dependent on how much force there is, further, the specification describes the material as conforming to the contours of the shell and also depicts the shape changing in Fig. 10 such that the material is at least partially bendable).  
Regarding claim 20 the helmet of Williams as modified describes wherein the outer plates (1100) include a repeating pattern of one or two outer plate shapes (at least rear two shapes repeat, see Fig. 3).  
Regarding claim 21, the helmet of Williams as modified describes wherein at least one outer plate shape is a triangle (triangle, para. 0012), a square, a rectangle, a diamond, a pentagon, a hexagon, a circle, an ellipse and a teardrop.  
Regarding claim 22, the helmet of Williams as modified describes wherein the plates are formed from a material that is harder than the energy absorbing layer (carbon-fiber, para. 0027).  
Regarding claim 24, the helmet of Williams describes wherein at least one outer plate (1100) is mounted on the outer layer (1200) such that, in order to release the at least one outer plate to slide across the outer layer (1200) in response to an oblique impact, the required force component of the oblique impact on the at least one outer plate in a direction tangential to a surface of the at least one outer plate is greater for a first direction of oblique impact than for a second direction of oblique impact, where the first and second directions have different angles around an axis perpendicular to the surface of the at least one outer plate when projected onto the surface of the at least one outer plate (when a force that is closer to perpendicular is utilized the tangential force component is smaller than when a more angled force is utilized, therefore in order for the plate to move the same amount between the first and second oblique force, a greater “first oblique force” would be required to form an equal tangential force, and therefore the forces have different angles and the required force of the first oblique force is greater than that of the second oblique force to slide the plates 1100).
Claim(s) 3, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20160278469) in view of Mesko et al. (US 20190059497) and West (US 20150164174).
Regarding claim 3, the helmet of Williams as modified describes the limitations of claim 3, but does not explicitly describe wherein each respective plurality of connectors is configured to secure each respective outer plate to the energy absorbing layer and the outer layer in the absence of the impact, rather the helmet of Williams as modified is silent as to how the connectors interact with the components of the helmet.
In related art for helmets, West describes utilizing connectors (leg 42, foot 44) that are configured to secure each respective outer plate (22) to the energy absorbing layer (20) and the outer layer (30) in the absence of the impact.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connectors of Williams as modified to include the structure are recited in West so that the cushion may be better secured to the outer shell.  That is, by securing both at once, the connector can both secure the outer plate and assist in securing the cushioning layer.
Regarding claim 15, the helmet of Williams as modified describes the limitations of claim 15, but does not explicitly describe wherein the at least one outer plate is connected to an associated inner plate provided on the inner surface of the outer layer; and when said outer plate is in a convex shape, the inner plate is pressed against the inner surface of the outer layer which at least partially secures the at least one outer plate to the outer layer in the absence of an impact to the at least one outer plate, rather, the modified helmet of Williams which includes a convex shape does not describe how the components are connected. 
In related art for helmets, West describes a helmet that includes and outer plate 22 along with an inner plate 44 which is pressed against the inner surface of the outer layer to secure the outer plate to the outer layer (see Figs. 8 and 9).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connection of the modified Williams to include the inner plate 44 of West in order to resist withdrawal of the plate 44 and leg 42 from the opening (see West, para. 0039).
Regarding claim 16, the helmet of Williams as modified describes the limitations of claim 16, but does not explicitly describe a recess formed in the inner surface of the outer layer, configured to receive and secure the position of the inner plate relative to the at least one outer layer in the absence of an impact to the outer plate.  
In related art for helmets, West describes utilizing a recessed portion in order to accommodate an inner plate 44 (see annotated Fig. 9 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the relatively hard layer of Williams to include the recess as depicted in West in order to provide a smooth surface on the other side of the helmet so that and protrusions from the connection components would not interfere with the application of the energy absorbing layer. 

    PNG
    media_image2.png
    207
    337
    media_image2.png
    Greyscale

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20160278469) in view of Mesko et al. (US 20190059497) and Grice (US 20180042329).
Regarding claim 6, the helmet of Williams as modified describes the limitations of claim 6, but does not explicitly describe further comprising at least one connector associated with at least one outer plate, the at least one connector configured to secure the at least one outer plate to an adjacent outer plate in the absence of an impact.
In related art for helmet Grice describes a similar helmet that includes at least one connector (sealing strip 89) associated with at least one outer plate, the at least one connector configured to secure the at least one outer plate to an adjacent outer plate in the absence of an impact (glued to one or both panel buttons, para. 0026).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Williams to include the additional connector in order to give the helmet a smooth appearance (Grice, para. 0025). 
Claims 1, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere et al. (US 20180132556) in view of Twardowski et al. (US 20160227867).
Regarding claim 1, LaPerriere describes a helmet (helmet 10, Fig. 57) comprising: an energy absorbing layer (inner padding 15); an outer layer (outer shell 12) that is harder than the energy absorbing layer (rigid plastic, para. 0060) and is formed outward of the energy absorbing layer (see Fig. 59); and a plate (plate 155) mounted on an outer surface of the outer layer (12, see Fig. 59), such that a whole outer plate is located outward of the outer layer (entire plate is outward); wherein the outer plates are mounted on the outer layer such that, under an impact to an outer plate, the outer plate can slide across the outer layer and move relative to other outer plates (movement permitted, para. 0226); and a low friction interface (as described in the specification the “low friction interface” need not be a separate component, but could be just the material itself ‘by the selection of the materials for the relatively hard layer and the outer plates’, p. 10, ll. 13-16, any two materials are considered to have a “low friction interface”, therefore, the contact area between the plate 155 and shell 12 is considered a “low friction interface” inasmuch as claimed, furthermore a low-friction material may be utilized on the entirety of the outer surface 19 of the outer shell 12, para. 0223) is provided between the outer surface of the outer layer and at least a part of the surface of the outer plates that is capable of contacting the outer surface of the outer layer under an impact to an outer plate (the junction of the two surfaces when impacted would form a “low friction interface” inasmuch as claimed, the connector 159 does not occupy the entire surface of the plate 155 and is described as elastic such that with sufficient force the plate would contact the outer layer), and the friction is sufficiently low that, under the forces associated with an impact that the helmet is designed to withstand, the outer plates can slide relative to the outer layer (described as including an elastic connector 159 that permits movement relative to the outer shell, para. 0226, further the entire surface can include low-friction material, para. 0223).  
The helmet of LaPerriere does not explicitly describe a plurality of plates.
The helmet of LaPerriere does describe that impact deflectors may be utilized in various areas that are likely to be impacted (para. 0220).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of LaPerriere to include more than one plate in order to deflect impacts in various areas of the helmet (see para. 0220).
The helmet of LaPerriere does not explicitly describe a plurality of connectors associated with each outer plate, each respective plurality of connectors configured to secure each respective outer plate to the outer layer in the absence of an impact.
In related art for helmets, Twardowski describes a helmet that includes a connector that may either be singular (see fastener 316, Fig. 3) or separated into two (see fastener 306, Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connector of LaPerriere to be two separate components, rather than a single component in order to reduce the amount of connector material required to connect the plate to the shell 12. 
Furthermore, such a modification is a simple substitution of one known element for another to obtain predictable results.  That is, it is well known to utilize two smaller connection pieces rather than a single larger connection piece which is taught in Twardowski.  The results of the substitution to include two separate connection pieces rather than one would also have been predictable.  
Regarding claim 7, the helmet of LaPerriere as modified includes wherein at least one connector (159) of said plurality of connectors is configured to deform (deform, para. 0226) under an impact to the outer plate (155) associated with the connector (159).  
Regarding claim 8, the helmet of LaPerriere as modified includes wherein the at least one connector (159) is configured to deform (deform, para. 0226) elastically (elastic member, para. 0226) under an impact to the outer plate (155) associated with the at least one connector (159).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPerriere et al. (US 20180132556) in view of Twardowski et al. (US 20160227867), and Salmini et al. (US 20170013907).
Regarding claim 9, the helmet of LaPerriere as modified describes the limitations of claim 9, but does not explicitly describe wherein the at least one connector is formed from an elastic fabric.  
In related are for helmets with movable components, Salmini describes utilizing a layer deformable by shearing that can be made of polyester fabric (para. 0122).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the connector of LaPerriere to be formed of fabric as described in Salmini in order to provide high resistance to shear stresses (para. 0122, Salmini).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732